       Case 3:20-cv-00056-DNH-ML Document 11-1 Filed 03/27/20 Page 1 of 21




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - --- - x
DAVID EGGLESTON and WILLIAM YEAGER,


                                                Plaintiffs,                     Case No. 3:20-CV- 0056
                   -against-                                                          (DNH/ML)

CITY OF BINGHAMTON and CLARENCE E.
(“CHUCK”) SHAGER, JR., INDIVIDUALLY,

                        Defendants.
--------------------------------------x




               MEMORANDUM OF LAW IN SUPPORT OF THE DEFENDANTS’
                      MOTION TO DISMISS THE COMPLAINT




                                                                                               572923.1 3/27/2020
       Case 3:20-cv-00056-DNH-ML Document 11-1 Filed 03/27/20 Page 2 of 21




                                              TABLE OF CONTENTS
                                                                                                         Page
PRELIMINARY STATEMENT ......................................................................................... 1

THE COMPLAINT ........................................................................................................... 2

ARGUMENT .................................................................................................................... 3

         POINT I         STANDARD OF REVIEW .................................................................... 3

         POINT II THE COMPLAINT FAILS TO STATE A CLAIM UNDER THE
                  FAIR LABOR STANDARDS ACT........................................................ 5

                             Plaintiffs are Exempt from Overtime................................................ 5

                             Plaintiffs Were Paid on a Salary Basis ............................................ 5

                             Plaintiffs Meet the Duties Test ........................................................ 6

                             Plaintiffs Fail to Properly Plead A FLSA Claim ................................ 9

                             FLSA Retaliation ........................................................................... 13

         POINT III THE COMPLAINT FAILS TO STATE A CLAIM UNDER
                   SECTIONS 191 AND 193 OF THE NYLL ......................................... 15

         POINT IV THE COMPLAINT FAILS TO STATE A CLAIM FOR
                  BREACH OF CONTRACT ................................................................ 15

CONCLUSION .............................................................................................................. 17




                                                               i                                              572923.1 3/27/2020
      Case 3:20-cv-00056-DNH-ML Document 11-1 Filed 03/27/20 Page 3 of 21




                                        TABLE OF AUTHORITIES
                                                                                                           Page(s)
Cases

Amponin v. Olayan Am. Corp.,
  2015 U.S. Dist. LEXIS 31778 (S.D.N.Y. 2015) ........................................................ 12

Ashcroft v. Iqbal,
   556 U.S. 662, 129 S. Ct. 1937 (2009) .................................................................... 3, 4

Bell Atlantic Corp. v. Twombly,
   550 U.S. 544, 127 S. Ct. 1955 (2007) .................................................................... 3, 4

Bowen v. Baldwin UFSD,
  2017 U.S. Dist. LEXIS 136374 (E.D.N.Y. 2017) ...................................................... 12

Bustillos v. Acad. Bus.,
   2014 U.S. Dist. LEXIS 3980 (S.D.N.Y. 2014) .......................................................... 12

Cromwell v. New York City Health and Hospitals Corporation,
   2013 WL 2099252 (S.D.N.Y. 2013) ......................................................................... 11

Dejesus v. HF Management Services, LLC,
   726 F.3d 85 (2d Cir. 2013) ................................................................................. 10, 11

Fridman v. GCS Computs, LLC.,
    2018 U.S. Dist. LEXIS 51163 (S.D.N.Y. 2018) ........................................................ 13

Johnson v. Equinox Holdings, Inc.,
   2014 U.S. Dist. LEXIS 91786 (S.D.N.Y. 2014) ........................................................ 12

Lundy v. Catholic Health System of Long Island,
   711 F.3d 106 (2d Cir. 2013) ........................................................................... 9, 10, 11

Nakahata v. New York-Presbyterian Healthcare System, Inc.,
  723 F.3d 192 (2d Cir. 2013) ............................................................................... 10, 11

Perkins v. 1999 SEIU United Healthcare Workers East,
   73 F. Supp. 3d 278 (S.D.N.Y. 2014) ........................................................................ 13

Ramos v. City of New York Fire Dept.,
  2014 U.S. Dist. LEXIS 66449 (S.D.N.Y. 2014) ........................................................ 13




                                                          ii                                          572923.1 3/27/2020
     Case 3:20-cv-00056-DNH-ML Document 11-1 Filed 03/27/20 Page 4 of 21




                             PRELIMINARY STATEMENT

      This is a straight-forward case that can be decided on the pleadings as a matter

of law. At all relevant times, the two Plaintiffs, David Eggleston and William Yeager,

were employed by the City of Binghamton as Assistant Chiefs in the Police Bureau.

They allege that the City: 1) failed to properly compensate them for overtime in violation

of the Fair Labor Standards Act (“FLSA”); 2) “upon information and belief” retaliated

against them in violation of the FLSA; 3) failed to honor an alleged verbal agreement

they made with the City’s Corporation Counsel “and/or” the Police Chief to pay them

over and above what the City Council approved in its Code of Ordinances; and 4)

violated Sections 191 and 193 of the New York Labor Law (“NYLL”).

      As will be demonstrated below, Plaintiffs cannot bring claims under the FLSA and

its counterpart provisions in the NYLL because they fall within the executive exemption.

Indeed, in a prior case, New York’s Public Employment Relations Board (“PERB”)

thoroughly examined the specific job responsibilities of both Plaintiffs and held them to

be “managerial”. The findings of fact made by PERB are preclusive in establishing that

Plaintiffs meet the “duties test” for the FLSA’s executive exemption.

      Even if Plaintiffs are not exempt, Plaintiffs have not properly pled an FLSA case

under the standards espoused for same by the Second Circuit. This is because they

only allege in the most conclusory fashion that they worked more than 40 hours in any

specific workweek.

      Plaintiffs’ FLSA retaliation claims fail because: they are pled “upon information

and belief;” the alleged adverse action occurred prior to the protected activity; and

Plaintiffs did not in good-faith engage in protected activity or engage in activity that a

reasonable employer would know was a complaint about statutory violations.

                                                                              572923.1 3/27/2020
     Case 3:20-cv-00056-DNH-ML Document 11-1 Filed 03/27/20 Page 5 of 21




       Plaintiffs’ claims under Sections 191 and 193 of the NYLL fail as a matter of law

because those sections -- by the express definitions in the NYLL itself -- do not apply to

public employers.

       Finally, Plaintiffs’ breach of contract claim fails as a matter of law because, even

assuming the truth of an alleged verbal agreement, neither the Corporation Counsel nor

the Police Chief has the legal authority to enter into a contract on behalf of the City to

pay monies that were not appropriated or approved by the City.1

                                       THE COMPLAINT

       Though the Complaint spans 147 paragraphs, its salient allegations are brief and

summarized here as follows.          From in or around 2008 to July 12, 2019, Plaintiff

Eggleston was employed by the City as an Assistant Police Chief (Complaint at ¶ 3).

From in or around 2008 to present, Plaintiff Yeager was employed by the City as an

Assistant Police Chief (Id. at ¶ 5).

       Prior to 2010, Plaintiffs were covered by a collective bargaining agreement

(“CBA”) between the City and the Binghamton Police Benevolent Association (“PBA”)

(Id. at ¶ 20). That CBA contained various overtime provisions applicable to bargaining

unit members, including time awarded in lieu of overtime pay, known as compensatory

time or “comp time” (Id. at ¶ 22).

       In 2010, Plaintiffs were removed from the PBA bargaining unit by PERB (Id. at ¶

30). The primary consequence of being removed from the bargaining unit was that

Plaintiffs were no longer subject to the terms and conditions of employment set forth in

the CBA and were not entitled to the benefits contained therein.


1Defendants vehemently deny any such verbal agreement. Nonetheless, as we must, the allegation of a
verbal agreement is deemed true for the purposes of this motion.

                                                2                                    572923.1 3/27/2020
      Case 3:20-cv-00056-DNH-ML Document 11-1 Filed 03/27/20 Page 6 of 21




        According to the Complaint, despite the City going through the legal proceedings

necessary to remove Plaintiffs from the PBA bargaining unit, the City’s Corporation

Counsel nonetheless agreed to continue to apply the terms of the CBA, including

eligibility for overtime/comp time, to the Plaintiffs (Id. at ¶ 31).2 This is so, according to

the Complaint, even though City Council ordinances setting the compensation for the

Plaintiffs conferred no such benefits to them.

        Sometime in 2019, the City notified Plaintiffs that they were not eligible for comp

time because “comp time is not expressly identified as a term or condition of

employment in the …City’s Charter and Code.” (Id. at ¶38). The Complaint further

alleges that when Eggleston retired, the City deducted $9,672.59 from his accrued but

unused vacation pay (Id. at ¶ 47).

        The present litigation ensued.

                                               ARGUMENT

                                                  POINT I

                                       STANDARD OF REVIEW

        Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 127 S. Ct. 1955 (2007), as

amplified by Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct. 1937 (2009), sets forth the

standard applicable for a motion to dismiss a complaint.

        Under the Twombly standard, to survive a motion to dismiss, a complaint must

allege “enough facts to state a claim to relief that is plausible on its face.” Twombly, 127

S. Ct. at 1974. As the U.S. Supreme Court explained, “[w]hile a complaint attacked by a

Rule 12(b)(6) motion to dismiss does not need detailed factual allegations, a plaintiff’s

2 The Complaint alleges that the agreement was made between the Plaintiffs and the Corporation
Counsel “and/or” the Police Chief. It is most telling, and legally dispositive, that Plaintiffs cannot identify
without speculation who in the City allegedly made this verbal agreement.

                                                      3                                         572923.1 3/27/2020
     Case 3:20-cv-00056-DNH-ML Document 11-1 Filed 03/27/20 Page 7 of 21




obligation to provide the ‘grounds’ of his ‘entitlement to relief’ requires more than labels

and conclusions, and a formulaic recitation of a cause of action’s elements will not do.”

Id. at 1964-65.    Most pertinent here, one of the primary lynchpins of Iqbal is the

Supreme Court’s view that, while Rule 8 of the Federal Rules of Civil Procedure “marks

a notable and generous departure from the hyper-technical, code-pleading regime of a

prior era, . . . it does not unlock the doors of discovery for a plaintiff armed with nothing

more than conclusions.” Iqbal, 129 S. Ct. at 1950 (emphasis added).

       In considering whether a complaint states a claim upon which relief can be

granted, the court “begin[s] by identifying pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth,” and then determines whether

the remaining well-pled factual allegations, accepted as true, “plausibly give rise to an

entitlement to relief.” Id. at 1950. The determination as to whether a complaint states a

plausible claim for relief is “a context-specific task that requires the reviewing court to

draw on its judicial experience and common sense.” Id. “[W]here the well-pleaded facts

do not permit the court to infer more than the mere possibility of misconduct, the

complaint has alleged – but it has not ‘shown’ – ‘that the pleader is entitled to relief’” as

is required. Id. (quoting Fed. R. Civ. P. 8(a)(2)).

       As will be demonstrated below, even under its most liberal construction, the

Complaint does not state a plausible claim.




                                              4                                 572923.1 3/27/2020
     Case 3:20-cv-00056-DNH-ML Document 11-1 Filed 03/27/20 Page 8 of 21




                                         POINT II

                THE COMPLAINT FAILS TO STATE A CLAIM UNDER
                      THE FAIR LABOR STANDARDS ACT

                         Plaintiffs are Exempt from Overtime

       Plaintiffs are exempt executives under the FLSA who are not entitled to overtime.

In order to be an exempt executive, an employee must be paid on a salary basis and

meet the so-called “duties test” set forth in 29 C.F.R. § 541.100.

                        Plaintiffs Were Paid on a Salary Basis

       During the period relevant to this action, the salary basis requirement originally

meant that Plaintiffs must have been paid at a rate not less than $455 a week. The rate

was recently increased to $684 a week. See 29 C.F.R. § 541.100 (a)(1). Plaintiffs

cannot plausibly dispute that they have been paid on a salary basis. This is because

Section 124-40 of the City Code, effective July 10, 2010, provides for their yearly salary

of $74,635, which has been increased over the years.

       We anticipate that Plaintiff Eggleston will argue that he was not paid on a salary

basis because on the separation from his employment, the City the deducted $9,672.59

from his owed unused vacation pay. Such an argument would have no merit. Graziano

v. Society of N.Y. Hosp., 96 Civ. 2716 (HB), 1997 U.S. Dist. LEXIS 15926, at *1

(S.D.N.Y. Oct. 13, 1997) (finding that, “the policy of deducting vacation, holiday, and

sick pay for partial day absences does not render employees non-exempt under the

FLSA, even when such accrued time is subject to cash pay out.”); Webster v. Public

School Employees of Washington, Inc., 247 F.3d 910, 917 (9th Cir. 2001) (finding that,

because the statute refers to salary only, reductions in fringe benefits including “paid




                                             5                                572923.1 3/27/2020
     Case 3:20-cv-00056-DNH-ML Document 11-1 Filed 03/27/20 Page 9 of 21




leave time” for partial-day absences do not affect an employee’s exempt status under

FLSA).

                                Plaintiffs Meet the Duties Test

       Plaintiffs also meet the duties test set forth in 29 C.F.R. § 541.100 (a)(2)-(4).

Under this test, an exempt employee is one: 1) whose primary duty is the management

of the enterprise in which the employee is employed or of a customarily recognized

department or subdivision thereof; 2) who customarily and regularly directs the work of

two or more other employees; and 3) who has the authority to hire or fire other

employees or whose suggestions and recommendations as to the hiring, firing,

advancement, promotion or any other change of status of other employees are given

particular weight.3

       In opinion FLSA2005-40, the Wage and Hour Division of the United States

Department of Labor (DOL) found that positions such as Police Lieutenant and Fire

Battalion Chief were exempt under the FLSA because their duties involved supervising

subordinates and participating in budget preparation and management. This opinion is

entitled to “considerable deference.” Marcotte v. City of Rochester, 2016 U.S. Dist.

LEXIS 25207 (W.D.N.Y. 2016), aff’d 2017 U.S. App. LEXIS 1476 (2d Cir. 2016).

       As with the DOL opinion, the Plaintiffs in this case likewise perform duties that

make them exempt under the FLSA. In fact, it has already been established that the

two Plaintiffs perform management functions.             In Matter of City of Binghamton and

Binghamton Police Benevolent Association, 43 PERB 4012 (2010), Administrative Law


3 These same factors also govern whether an employee is an executive under the NYLL. See Ramos v.
Baldor Specialty Foods, Inc., 687 F.3d 554, 556, n.1 (2d Cir. 2012) ("Like the FLSA, the NYLL 'mandates
overtime pay and applies the same exemptions as the FLSA.'") (quoting Reiseck v. Universal Commc'ns
of Miami, Inc., 591 F.3d 101, 105 (2d Cir. 2010)).

                                                  6                                      572923.1 3/27/2020
    Case 3:20-cv-00056-DNH-ML Document 11-1 Filed 03/27/20 Page 10 of 21




Judge Burritt, scrupulously examined the duties performed by Mssrs. Eggleston and

Yeager. In concluding that their duties were managerial, ALJ Burritt held:

             I find that Eggleston and Yeagar are managerial because
             they play a major role in personnel administration that is not
             of a routine nature. Eggleston and Yeager take the place of
             the chief when he is away or otherwise unavailable. Each is
             in charge of a group of units and functions of the department
             and of the overall supervision of all departmental employees
             in those units and performing those functions. Eggleston
             and Yeager evaluate the captains who work in units for
             which they are responsible.

             In addition, the assistant chiefs represent the department in
             regular meetings with the City’s attorneys in connection with
             both occupational injury leaves and disciplinary matters.
             They represent management in labor/management meetings
             with PBA. Eggleston, as assistant chief responsible for
             patrol division, represented management in discussions with
             PBA about the feasibility of moving to 12-hour shifts.

      This decision is entitled to preclusive effect. Collateral estoppel applies when

two basic conditions are met: (1) the issue sought to be precluded is identical to a

material issue necessarily decided by a prior proceeding; and (2) the party against

whom collateral estoppel is asserted had a full and fair opportunity to contest this issue

in the prior proceeding. Colon v. Coughlin, 58 F.3d 865, 869 (2d Cir. 1995); Ryan v.

New York Tel. Co., 62 N.Y.2d 494, 500-01, 478 N.Y.S.2d 823 (1984); Schwartz v.

Public Adm’r of County of Bronx, 24 N.Y.2d 65, 298 N.Y.S.2d 955 (1969). “When the

doctrine of collateral estoppel is to be applied to the determinations of administrative

agencies, New York courts additionally require the agency’s determination be ‘quasi-

judicial’ in character.” Doe v. Pfrommer, 148 F.3d 73, 79 (2d Cir. 1998).

      As for establishing the identity of issue necessary for collateral estoppel to apply,

“New York law requires only that the issue have [sic] been properly raised by the

pleadings or otherwise placed in issue and actually determined in the prior proceeding.”

                                            7                                 572923.1 3/27/2020
    Case 3:20-cv-00056-DNH-ML Document 11-1 Filed 03/27/20 Page 11 of 21




Richardson v. City of New York, 2004 WL 325631, *2 (S.D.N.Y. 2004) (emphasis

added; internal quotations and citations omitted) (citing Halyalkar v. Bd. of Regents, 72

N.Y.2d 261, 268, 532 N.Y.S.2d 85 (1988)). Once this requirement has been satisfied,

“the opponent of collateral estoppel bear[s] the burden of establishing that he did not

have a full and fair opportunity” to litigate the issue in the prior proceeding. Merchants

Mut. Ins. Co. v. Arzillo, 98 A.D.2d 495, 503 472 N.Y.S.2d 97 (2d Dep’t 1984); Schwartz

v. Public Adm’r of the County of Bronx, 24 N.Y.2d 65, 73, 298 N.Y.S.2d 955 (1969).

       As the New York Court of Appeals has held:

              The doctrine of collateral estoppel … precludes a party from
              relitigating in a subsequent action or proceeding an issue
              clearly raised in a prior action or proceeding and decided
              against that party …, whether or not the tribunals or causes
              of action are the same.

Ryan, 62 N.Y.2d at 500. Accordingly, where an issue of fact has been necessarily

decided in one proceeding, that issue cannot be relitigated in a subsequent proceeding

simply because the plaintiff frames his claim under a different legal theory or cause of

action. Beharry v. M.T.A. New York City Transit Auth., 1999 WL 151671, *6 (E.D.N.Y.

1999) (“[O]nce a certain set of facts has been determined in a proceeding, those facts

cannot be challenged even when a subsequent proceeding attempts to apply a new

legal theory to those facts.”).

       In the present case, the issue of whether the Plaintiffs performed managerial

duties was fully and fairly litigated, and necessarily decided, in a quasi-judicial

proceeding before PERB. That proceeding resulted in PERB determining that Plaintiffs

did in fact perform managerial functions -- the precise functions that are also the subject




                                            8                                 572923.1 3/27/2020
     Case 3:20-cv-00056-DNH-ML Document 11-1 Filed 03/27/20 Page 12 of 21




of the executive exemption.4 The duties Plaintiffs perform were the exact issue before

PERB and it is the exact issue before this Court.

        Consequently, because it has already been determined that Plaintiffs perform

managerial functions, the overtime claims in the Complaint must be dismissed. See

Ryan, supra; see also Payson v. Bd. of Educ. of Mt. Pleasant Cottage Sch., 2017 U.S.

Dist. LEXIS 154296 (S.D.N.Y. 2017) (applying collateral estoppel to PERB ALJ’s

findings); Perry v. Metro. Sub. Bus Auth., 390 F. Supp. 2d 251 (E.D.N.Y. 2005)

(applying collateral estoppel to PERB decision); Yoonessi v. State, 289 A.D.2d 997, 735

N.Y.S.2d 900 (4th Dep’t 2001) (applying collateral estoppel to PERB decision).

                       Plaintiffs Fail to Properly Plead A FLSA Claim

        Even if, arguendo, Plaintiffs are not exempt, their FLSA claims are not properly

pled under Second Circuit precedent. The Complaint alleges that Plaintiffs “worked

hours in excess of 40 hours in a work week for Defendants City.” See Complaint at ¶

55. No other detail is provided in the Complaint regarding which, if any, specific weeks

Plaintiffs were not properly paid for hours worked.

       In three decisions, the Second Circuit has made clear that this type of bare-

bones FLSA complaint must be dismissed at the pleading stage. First, in Lundy v.

Catholic Health System of Long Island, 711 F.3d 106 (2d Cir. 2013), the Second Circuit

affirmed the dismissal of an FLSA case, holding that plaintiff had failed to state a

plausible claim despite her assertion that she “typically” missed her meal periods or had

them interrupted. According to the Second Circuit, “in order to state a plausible FLSA

overtime claim, a plaintiff must sufficiently allege 40 hours of work in a given workweek

4 Section 213.10(b) of PERB’s rules provides that a determination issued by an Administrative Law Judge
is final unless a party timely files exceptions. Since neither party filed exceptions to Judge Burritt’s
determination, it is final.

                                                   9                                      572923.1 3/27/2020
    Case 3:20-cv-00056-DNH-ML Document 11-1 Filed 03/27/20 Page 13 of 21




as well as some uncompensated time in excess of the 40 hours.” Lundy, 711 F.3d at

114. No such allegations have been pled here.

       Following Lundy, the Second Circuit handed down its decision in Nakahata v.

New York-Presbyterian Healthcare System, Inc., 723 F.3d 192 (2d Cir. 2013).                    In

Nakahata, the plaintiffs alleged uncompensated time during meal periods, training

sessions and extra shifts. With more specificity than the Complaint here, the plaintiffs in

Nakahata alleged that the employer violated the FLSA by automatically deducting “time

for meal breaks from employees’ paychecks despite consistently requiring employees to

work during meal periods.” Id. at 196. The Second Circuit affirmed the dismissal of the

complaint at the pleading stage, holding that to “state a plausible FLSA overtime claim,

plaintiffs must provide sufficient detail about the length and frequency of their unpaid

work to support a reasonable inference that they worked more than forty hours in a

given week.” Id. at 201.

       Here, there is no specificity as to whether, in any particular week, Plaintiffs

actually worked more than 40 hours and were not paid overtime. In this regard,

following Lundy and Nakahata, the Second Circuit yet again affirmed the dismissal of an

FLSA claim in Dejesus v. HF Management Services, LLC, 726 F.3d 85 (2d Cir. 2013).

In Dejesus, the plaintiff alleged that she worked more than 40 hours a week during

“some or all weeks” of her employment. Id. at 86. The Second Circuit held that these

threadbare allegations, like the ones at issue here, were insufficient to state a claim.

The Court held that the complaint failed to “estimate [plaintiff’s] hours in any or all weeks

or provide any other factual context or content. Indeed, her complaint was devoid of

any numbers to consider beyond those plucked from the statute.” Id. at 89.



                                             10                                 572923.1 3/27/2020
    Case 3:20-cv-00056-DNH-ML Document 11-1 Filed 03/27/20 Page 14 of 21




      Likewise, Plaintiffs’ claims in this case fail because they “allege[ ] neither the

number of weeks during which [the City] improperly calculated [their] overtime, nor

which weeks they were.” Id. at n.4. Rather they simply “plucked from the statute” the

40-hour number.

      In Dejesus, the Second Circuit also expressed particular concern about “the

possible use by lawyers representing plaintiffs in [FLSA] cases of standardized, bare-

bones complaints against any number of possible defendants whom they have little or

no evidence of FLSA violations for the purposes of identifying a few of them who might

make suitable defendants – which is to say, the ability to engage in ‘fishing

expeditions.’” Id. at 86. This concern is particularly acute here. Plaintiffs have not

identified one single week in which they worked more than forty hours. In fact, they

have not pled the actual hours they worked in any specific week, nor have they

identified any week in which they were not properly paid for time worked.

      Given the edicts set forth in Lundy, Nakahata and Dejesus, this case must be

dismissed. As stated by Judge Engelmayer of the Southern District:

          …the Amended Complaint does not point to any particular
          workweek within the limitations period during which Cromwell
          worked uncompensated time more than 40 hours.           The
          Amended Complaint thus is deficient for the same reason that
          the allegations… in Lundy failed to state a claim. The
          estimates and approximations here invite the same sort of
          speculation that the Second Circuit held “does not amount to
          a plausible claim under FLSA.” Lundy 711 F.3d at 115.

Cromwell v. New York City Health and Hospitals Corporation, 2013 WL 2099252

(S.D.N.Y. 2013) (emphasis in the original).      Here, too, Plaintiffs have substituted

buzzwords for detail, thereby inviting the Court to engage in the “same sort of




                                           11                               572923.1 3/27/2020
    Case 3:20-cv-00056-DNH-ML Document 11-1 Filed 03/27/20 Page 15 of 21




speculation that the Second Circuit held does not state a plausible claim under the

FLSA.” Id.

       In Bowen v. Baldwin UFSD, 2017 U.S. Dist. LEXIS 136374 (E.D.N.Y. 2017), the

complaint provided the total number of alleged overtime hours and a chart with dates

and hours the overtime was performed. But, there was no allegation that the plaintiff

actually worked 40 hours in a week. The plaintiff nonetheless asked the court to infer

that he worked at least 40 hours based on the fact that he submitted overtime slips. The

court held that pleading by implication was insufficient to plausibly state an overtime

claim: “Despite the detail with which plaintiff described his overtime work, his allegations

did not demonstrate that he allegedly worked such overtime during weeks in which he

had already worked 40 hours.”

       Similarly, in Amponin v. Olayan Am. Corp., 2015 U.S. Dist. LEXIS 31778

(S.D.N.Y. 2015), although the plaintiff stated her start and end time (9 a.m. to 7 p.m.

and occasionally later), she failed to connect that with a specific week where she

worked such times. She only generally alleged that she worked over 40 hours in the

spring of 2011, which was too vague. The court could only speculate as to whether she

worked more than 40 hours in any particular week without receiving overtime.

       Also on point is Bustillos v. Acad. Bus., 2014 U.S. Dist. LEXIS 3980 (S.D.N.Y.

2014) where the plaintiff alleged he regularly worked 60-90 hours per week.                The

complaint was dismissed because plaintiff did not provide any factual context from

which one could infer that there was “one or more particular workweek(s) in which the

plaintiff suffered an overtime violation.” See also Johnson v. Equinox Holdings, Inc.,

2014 U.S. Dist. LEXIS 91786 (S.D.N.Y. 2014) (dismissing complaint where plaintiff



                                            12                                 572923.1 3/27/2020
    Case 3:20-cv-00056-DNH-ML Document 11-1 Filed 03/27/20 Page 16 of 21




alleged he typically worked between 21 and 50 hours per week, with an additional 3-4

hours off the clock”); Ramos v. City of New York Fire Dept., 2014 U.S. Dist. LEXIS

66449 (S.D.N.Y. 2014) (dismissing complaint where plaintiffs alleged they engaged in

off-the-clock activities but failed to allege that any such activities occurred during a week

when they worked over 40 hours).

       Plaintiffs’ failure to allege a single work week in which they worked more than 40

hours without required compensation is also fatal to their claims under the New York

Labor Law. See Perkins v. 1999 SEIU United Healthcare Workers East, 73 F. Supp. 3d

278, 289, n.7 (S.D.N.Y. 2014). See also Fridman v. GCS Computs, LLC., 2018 U.S.

Dist. LEXIS 51163 (S.D.N.Y. 2018), where Judge Sweet granted a 12(b)(6) motion

dismissing FLSA and NYLL claims, holding:

               Rather, the only allegations relating to overtime in the
               complaint are when Plaintiff alleges that he “routinely”
               worked a total of ten or more hours over forty hours per
               week…Yet at no point in the complaint does Plaintiff allege a
               single particular week he worked more than forty hours or
               attempt to estimate the number of overtime hours he worked
               in any of the weeks employed.

The Complaint here suffers from the same deficiencies and should be dismissed

accordingly.

                                   FLSA RETALIATION

       Both Plaintiffs allege – “upon information and belief” – that the City retaliated

against them for complaining about the alleged failure to pay them comp time. These

claims fail as a matter of law.

       First, the Supreme Court made clear that the doors to discovery are not unlocked

upon such factually unsupported allegations.           Consequently, the allegations of

retaliation, which are based on information and belief, cannot stave-off the dismissal of

                                             13                                 572923.1 3/27/2020
    Case 3:20-cv-00056-DNH-ML Document 11-1 Filed 03/27/20 Page 17 of 21




the Complaint. See Henry v. NYC Hosp. Corp., 18 F. Supp. 3d 396, 413 (S.D.N.Y.

2014) (allegations of retaliation set forth upon information and belief “fail to satisfy the

Iqbal/Twombly pleading standard.”); Williams v. Calderoni, 2012 U.S. Dist LEXIS 28723

(S.D.N.Y. 2012) (pleadings based upon information and belief insufficient where plaintiff

pointed to no other information that would render his statements anything more than

speculative claims or conclusory assertions.); aff’d, 529 Fed. Appx. 89 (2d Cir. 2013).

See also Lepore v. NL Brand Holdings, LLC, 2017 U.S. Dist. LEXIS 163035 (S.D.N.Y.

2017)(finding that allegation made upon information and belief which “is devoid of any

accompanying facts upon which such belief is founded… cannot be accepted as true for

the purposes of a motion to dismiss.”) citing Iqbal, 556 U.S. at 678 (… [T]he tenet that a

court must accept as true all of the allegations in a complaint is inapplicable to legal

conclusions.”).

       Additionally, there are no well-pled facts making it plausible that Plaintiffs had a

good-faith belief that there was a violation of the FLSA or putting the City on reasonable

notice that they were complaining about a violation of statutory rights, as opposed to

complaining about an alleged verbal agreement or past practice. Consequently, the

retaliation claim must be dismissed. See Marcotte v. City of New Rochelle, 677 Fed.

Appx. 723 (2017).

       Plaintiff Yeager’s retaliation claim is fatally flawed on additional grounds. He

contends that the City is demanding that he take an unpaid lunch in retaliation for his

alleged complaints. But, the ordinance about lunch occurred in 2011 (Complaint at

¶32). Thus, to the extent that having to take an unpaid lunch can be deemed to be

adverse action, and because it occurred before any protected activity, it cannot form the



                                            14                                 572923.1 3/27/2020
    Case 3:20-cv-00056-DNH-ML Document 11-1 Filed 03/27/20 Page 18 of 21




basis for a retaliation claim. See Sternkopf v. White Plains Hosp., No. 14-CV-4076 (CS),

2015 U.S. Dist. LEXIS 129996, 2015 WL 5692183, at *9 n. 12 (S.D.N.Y. Sept. 25, 2015)

(“In the end, absent any non-conclusory assertions that protected activity occurred

before the adverse employment action, all of Plaintiff’s retaliation allegations fail to meet

the basic plausibility standard of Iqbal, 556 U.S. at 678.”).

       Further, the Complaint alleges that the motivation for the lunch hour ordinance

was the Corporation Counsel’s belief “that it was consistent with rule or law of the State

of New York.” (Complaint at para 33). This disproves any claim of retaliatory animus or

causation.

                                         POINT III

                THE COMPLAINT FAILS TO STATE A CLAIM UNDER
                     SECTIONS 191 AND 193 OF THE NYLL

       The claims under sections 191 and 193 of the NYLL fail as a matter of law. The

City, as a public employer, cannot be sued for such claims. See N.Y. Labor Law

§ 190(3) (“The term ‘employer’ shall not include a governmental agency.”).

                                         POINT IV

                     THE COMPLAINT FAILS TO STATE A CLAIM
                           FOR BREACH OF CONTRACT

       The claims for breach of contract and unjust enrichment have no basis in law.

The Complaint acknowledges that the City Charter does not provide for the relief sought

in the Complaint. Instead, the Complaint alleges that Plaintiff had a verbal agreement

with the Corporation Counsel “and/or” the Police Chief -- outside of an authorization in

the Charter, pursuant to which the City would pay comp time to the Plaintiffs.

Assuming, arguendo, that there was a verbal agreement, such an agreement would be

ultra vires and unenforceable.

                                             15                                 572923.1 3/27/2020
    Case 3:20-cv-00056-DNH-ML Document 11-1 Filed 03/27/20 Page 19 of 21




      As a threshold matter, since Plaintiffs cannot identify the actual party to the

alleged verbal agreement (the Corporation Counsel or the Police Chief), the Complaint

fails to satisfy Iqbal/Twombly pleading requirements.

      Assuming arguendo that speculation as to the identity of the contracting party is

otherwise sufficient, the Complaint fails to state a claim for breach of contract because

neither the Corporation Counsel nor the Police Chief have the authority to bind the City.

Indeed, contracts providing for an appropriation of funds, such as employment

contracts, require approval from the City Council. Where, as here, there has been no

such approval, there can be no enforceable contractual rights. It is axiomatic that a

“municipality may not be liable for breach of contract when an official of the municipality

exceeded his authority … Nor may [a] plaintiff rely on the doctrine of estoppel to enforce

the alleged contract. See Kerlikowske v. City of Buffalo, 305 A.D.2d 997, 758 N.Y.S.2d

739 (4th Dep’t 2003)(contract signed by President of the Common Council

unenforceable where President had no authority to bind the city); Bewley v. Lockport,

239 A.D. 751, 263 N.Y.S. 109 (4th Dep’t 1933)(contract not approved by city council

unenforceable).

      Plaintiffs’ compensation is set forth in duly enacted ordinances. They cannot

make an end run around the City Council by purporting to rely on side deals not matter

how vociferously they plead their cause. Were the rule otherwise, back-room deals

could eviscerate legislative acts. New York law prohibits such a result whether the

claim be framed in contract, unjust enrichment or estoppel. As held by the Court of

Appeals:

             Generally, governmental agencies are not subject to the
             defense of estoppel for two reasons. First, the doctrine is

                                            16                                572923.1 3/27/2020
    Case 3:20-cv-00056-DNH-ML Document 11-1 Filed 03/27/20 Page 20 of 21




             not applied against the government, as a matter of policy,
             because to do so could easily result in large scale public
             fraud. As stated long ago by the United States Supreme
             Court, “It is better that an individual should now and then
             suffer [governmental] mistakes, than to introduce a rule
             against an abuse, of which, by improper collusions, it would
             be very difficult for the public to correct itself” (Lee v.
             Monroe, 7 Cranch [11 US] 366, 370). The second, and more
             fundamental, reason why estoppel is not generally available
             against the government is that to do so may violate the
             doctrine of separation of powers. This consideration is
             dispositive in the case before us.

E.F.S. Ventures v. Foster, 71 N.Y.2d 359, 526 N.Y.S.2d 56 (1988).

                                     CONCLUSION

      For the foregoing reasons, Defendants’ motion to dismiss should be granted by

this Court and the Complaint should be dismissed in its entirety.

Dated: March 27, 2020
                                                Respectfully submitted,

                                                BOND, SCHOENECK & KING, PLLC

                                                By:__/s Michael D. Billok____________
                                                      Michael D. Billok
                                                      Bar Roll: 516448
                                                      Attorneys for Defendants
                                                      268 Broadway, Suite 104
                                                      Saratoga Springs, NY 12866
                                                      (518) 533-3236




                                           17                               572923.1 3/27/2020
    Case 3:20-cv-00056-DNH-ML Document 11-1 Filed 03/27/20 Page 21 of 21




                             CERTIFICATE OF SERVICE

I hereby certify that on March 27, 2020 the foregoing document was filed with the Clerk
of the Court and served in accordance with the Federal Rules of Civil Procedure, and/or
the Northern District’s Local Rules, and/or the Northern District’s Rules on Electronic
Service upon the following parties and participants:

                                 Dawn J. Lanouette
                                 Bar Roll No.: 302595
                                 Attorneys for Plaintiffs
                                 80 Exchange Street/PO Box 5250
                                 Binghamton, NY 13901
                                 (607) 231-6917
                                 Email: dlanouette@hhk.com




                                        BOND, SCHOENECK & KING, PLLC

                                        By: /s/Michael Billok
                                            Michael Billok
                                        Bar Roll No.: 516448
                                        Attorneys for Defendants
                                        268 Broadway, Suite 104
                                        Saratoga Springs, NY 12866
                                        (518) 533-3236




                                          18                               572923.1 3/27/2020
